DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 9-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, and 10 of U.S. Patent 11,064,338.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 9,883,524.
Please see the following table for the claim 9 analysis:
17/190,605
11,064,338
Claim Interpretation
9. An emergency notification device configured for mounting on a surface, comprising:              a projector configured to project light patterns on the surface; 

a projection control module (PCM) communicatively coupled with the projector, wherein the PCM is configured to: 

receive, from a panel, a message including a warning of a hazard; and 




cause the projector to project the message on the surface using the light patterns.
1. A message notification device, comprising: 

a projector configured to emit light patterns, wherein the projector is mounted on a surface; and 
a projection control module (PCM) communicatively coupled with the projector and a terminal block of an alarm notification device, wherein the PCM is configured to: 

receive a message from a server via a retrofitted link communicatively coupled with the terminal block, wherein the terminal block of the alarm notification device is configured to receive the message from the server via an existing input link; and 

cause the projector to project the message on the surface using the light patterns.
The message is associated with a hazard such as “a fire, security breach, an intruder, an active shooter, a carbon monoxide leak, an earthquake, severe weather, or a lockdown” (as is recited in dependent claim 8).
As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 11,064,338.  More specifically, the only main difference is that 11,064,338 has the extra feature/limitation of "a terminal block of an alarm notification device, wherein the PCM is configured to: receive a message from a server via a retrofitted link communicatively coupled with the terminal block, wherein the terminal block of the alarm notification device is configured to receive the message from the server via an existing input link.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce et al. (US PGPUB 2009/0289802 A1, hereinafter Pearce).
Consider claim 9.  Pearce disclose an emergency notification device configured for mounting on a surface, comprising: 
a projector configured to project light patterns on the surface (fig. 2, paragraph 14, read as a digital projector capable of displaying digital content on a screen); 
a projection control module (PCM) communicatively coupled with the projector (fig. 2, paragraphs 14, 20, read as a digital projector system that includes a processor/controller that receives digitally encoded content stored in a file storage system, where the processor controller of the digital system provides such content to a digital projector.  It is also noted that the processor within the digital projection system advantageously possess the capability of the emergency functionality of the automation system), wherein the PCM is configured to: 
receive, from a panel, a message including a warning of a hazard (paragraphs 14, 18, read as receiving content, such as a visual message based on the condition, such as fire, earthquake, etc.); and 
cause the projector to project the message on the surface using the light patterns (fig. 2, paragraphs 14, 15, read as display a visual message is displayed that includes information such as the emergency condition).
	Consider claim 10 and as applied to claim 9.  Pearce discloses the emergency notification device of claim 9, further comprises at least one of a strobe light, siren, and audio speaker (Pearce; paragraph 17).
	Consider claim 11 and as applied to claim 9.  Pearce discloses wherein the emergency notification device is an alarm notification device (Pearce; paragraph 20).
Consider claim 12.  Pearce discloses a notification system in an infrastructure, comprising: 
a panel configured to: 
receive an indication of a hazard from a hazard detector (paragraph 18, read as at least one detector that serves to sense physical conditions such as excessive heat or smoke indicative of a fire, where the detector triggers or sends a signal to the processor), 
determining the hazard based on the indication of the hazard (paragraphs 14, 15, 18, read as based on the detector, an associated/corresponding message is determined based on the condition, such as fire, earthquake, etc.),
generate, based on the hazard, a message including a warning of the hazard (paragraph 18, read as based on the trigger, the processor switches content from one file to another), transmit a message to a notification device (paragraph 14, read as the processor of the digital cinema projector system provides such content to a digital projector); and 
the notification device configured to: 
receive the message from the panel (paragraphs 14, 18, read as receiving content, such as a visual message), and 
project the message on a surface (paragraph 14, read as the projector displays such digital content (i.e. visual message) on a screen).
	Consider claim 13 and as applied to claim 12.  Pearce discloses wherein the panel is configured to determine a plurality of messages including a plurality of recommendations to avoid the hazard, wherein at least a first recommendation of the plurality of recommendations is different from a second recommendation of the plurality of recommendations (Pearce; paragraphs 15, 17).
	Consider claim 16 and as applied to claim 12.  Pearce discloses wherein the panel is configured to: generate a non-emergency message; and transmit the non-emergency message to the notification device (Pearce; paragraph 19).
	Consider claim 17 and as applied to claim 12.  Pearce discloses  wherein the message includes at least one of a location of the hazard, emergency contact information, a recommended escape route, or a direction to a safe exit (Pearce; paragraphs 15, 17).
	Consider claim 18 and as applied to claim 12.  Pearce discloses wherein the notification device comprises at least one of a strobe light, siren, and audio speaker (Pearce; paragraph 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US PGPUB 2009/0289802 A1, hereinafter Pearce) in view of Honda (US PGPUB 2018/0077346 A1).
Consider claim 1.  Pearce discloses an notification system in an infrastructure, comprising: 
a panel (paragraph 14, a processor);
a hazard detector configured to detect a hazard and transmit an indication of said hazard to the panel (paragraph 18, read as at least one detector that serves to sense physical conditions such as excessive heat or smoke indicative of a fire, where the detector triggers or sends a signal to the processor); and 
a notification device communicatively coupled with the panel (fig. 2, read as the projector is connected to the processor); 
wherein the panel is configured to: 
receive the indication (paragraph 18, read as receiving a trigger based on a physical condition), 
generate, based on the indication of the hazard, a message including a warning of the hazard (paragraph 18, read as based on the trigger, the processor switches content from one file to another), 
transmit the message to a notification device (paragraph 14, read as the processor of the digital cinema projector system provides such content to a digital projector); and 
wherein the notification device is configured to: 
receive the message from the panel (paragraphs 14, 18, read as receiving content, such as a visual message), and 
project an image including at least a portion of the message onto the surface (paragraph 14, read as the projector displays such digital content (i.e. visual message) on a screen).
Pearce substantially discloses the claimed invention but fails to teach a notification device mounted on a surface.
However, Honda teaches a notification device mounted on a surface (paragraph 36, read as the projector is mounted on an upper portion of the wall surface used as the screen SC, where the SC is where the projected image is displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Honda into the invention of Pearce in order to provide a more flexible and convenient means for projecting approach.
	Consider claim 2 and as applied to claim 1.  Pearce and Honda disclose wherein the hazard detector is at least one of an optical smoke detector, a passive infra-red detector, an ionization smoke detector, a carbon-monoxide detector, an intrusion alarm, a water leak detector, an earthquake detector, or an active shooter detector (Pearce; paragraphs 15, 18).
	Consider claim 3 and as applied to claim 1.  Pearce and Honda disclose wherein the panel is configured to determine a plurality of messages including a plurality of recommendations to avoid the hazard, wherein at least a first recommendation of the plurality of recommendations is different from a second recommendation of the plurality of recommendations (Pearce; paragraphs 15, 17).
	Consider claim 6 and as applied to claim 1.  Pearce and Honda disclose wherein the panel is configured to: generate a non-emergency message; and transmit the non-emergency message to the notification device (Pearce; paragraph 19).
	Consider claim 7 and as applied to claim 1.  Pearce and Honda disclose wherein the message includes at least one of a location of the hazard, emergency contact information, a recommended escape route, or a direction to a safe exit (Pearce; paragraphs 15, 17).
	Consider claim 8 and as applied to claim 1.  Pearce and Honda disclose wherein the notification device comprises at least one of a strobe light, siren, and audio speaker (Pearce; paragraph 17).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US PGPUB 2009/0289802 A1, hereinafter Pearce) in view of Honda (US PGPUB 2018/0077346 A1) in view of Cho (US PGPUB 2017/0263088 A1, hereinafter Cho).
Consider claim 4 and as applied to claim 3.  Pearce and Honda disclose the claimed invention but fail to teach a plurality of notification devices, wherein at least two of the plurality of notification devices receive different messages from the plurality of messages.
However, Cho teaches a plurality of notification devices, wherein at least two of the plurality of notification devices receive different messages from the plurality of messages (paragraphs 40, 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Cho into the invention of Pearce and Honda in order to easily evacuate passengers to a safe place from a disaster or an accident.
Consider claim 5 and as applied to claim 4.  Pearce, Honda, and Cho disclose wherein the plurality of notification devices are further configured to each project the message it receives (Cho; paragraphs 40, 51, 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Cho into the invention of Pearce and Honda in order to easily evacuate passengers to a safe place from a disaster or an accident.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce et al. (US PGPUB 2009/0289802 A1, hereinafter Pearce) in view of Cho (US PGPUB 2017/0263088 A1, hereinafter Cho).
Consider claim 14 and as applied to claim 13.  Pearce discloses the claimed invention but fail to teach a plurality of notification devices, wherein at least two of the plurality of notification devices receive different messages from the plurality of messages.
However, Cho teaches a plurality of notification devices, wherein at least two of the plurality of notification devices receive different messages from the plurality of messages (paragraphs 40, 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Cho into the invention of Pearce in order to easily evacuate passengers to a safe place from a disaster or an accident.
Consider claim 15 and as applied to claim 14.  Pearce and Cho disclose wherein the plurality of notification devices are further configured to each project the message it receives (Cho; paragraphs 40, 51, 55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Cho into the invention of Pearce in order to easily evacuate passengers to a safe place from a disaster or an accident.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 26, 2022